Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 1) In order to further ensure the high stability of the pawl spring position, a limiting table 11 is set in the cavity of the sleeve 1, which divides the cavity into two parts, the diameter of the upper part is larger than the diameter of the lower part, and the pawl spring cylinder 31 and the upper part of the cavity are in interference fit as described at last line of paragraph 0024 in the specification, 2) the diameter of the upper end of the pressing part 43 is larger than the diameter of the guide post 4 as described at paragraph 0025 in the specification, and 3) The diameter of the lower end 42 of the compression end 41 is larger than the diameter of the guide post 4.The height of the compression end 41 exposed from the sleeve 1 is smaller than the height of the pawl spring cylinder 31 to ensure the stroke of the compression end 41 as described at paragraph 0026 in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both “plunger” and “guide post”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the diameter of the bottom opening enclosed between the elastic sheets is equivalent to the diameter of the guide post of claim 5 and 2) the diameter of the upper end of the pressing part is larger than the diameter of the guide post, and the diameter of the lower end of the columnar compression end is larger than the diameter of the guide post of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tate (US 6861862).

a sleeve [14] with a hollow cavity [28] inside; wherein a spring [22] is in the cavity, there is a pawl spring [30] at the upper end [see fig. 3] in the sleeve; the pawl spring comprises a cylindrical pawl spring cylinder [top portion of 30 as shown] and the elastic sheets [bottom portion as shown] at the lower end of the pawl spring cylinder; and the pawl spring cylinder is in an interference fit [see fig. 3] with the sleeve; a plunger [18] is set [see fig. 3] in the pawl spring, and the elastic sheets [fingers 34] are in contact [see fig. 3] with the plunger.
Regarding claim 2, Tate at fig. 3-4 discloses the high frequency pawl spring probe applied to 5G of claim 1, wherein:
the top end [16, 17] of the plunger is set outside the sleeve, and the bottom end of the plunger is in contact with the spring [as shown].
Regarding claim 3, Tate at fig. 3-4 discloses the high frequency pawl spring probe applied to 5G of claim 2, wherein:
the plunger comprises a guide post [24], the bottom of the guide post is connected with a conical pressing part [conical portion of 18 below 24], and the pressing part is set below [as shown in fig. 3] the elastic sheets [34].

	
    PNG
    media_image1.png
    428
    357
    media_image1.png
    Greyscale

[gap between leaves or fingers 34 as shown, see fig. 4] is set between adjacent elastic sheets.
Regarding claim 5, Tate at fig. 3-4 discloses the high frequency pawl spring probe applied to 5G of claim 3, wherein: the diameter of the bottom opening enclosed between the elastic sheets [34] is equivalent [as shown, during installation. Applicant have similar disclosure] to the diameter of the guide post [34].
Regarding claim 9, Tate at fig. 3-4 discloses the high frequency pawl spring probe applied to 5G of claim 1, wherein: the bottom of the cavity is tapered [as shown] .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tate as applied to claim 3 and 1 above, and further in view of Sugiura et al. (US 2019/0109397 A1)
Regarding claim 6, Tate at fig. 3-4 discloses the high frequency pawl spring probe applied to 5G of claim 3, wherein: a columnar compression end [17] is set at the upper end of the guide post. Tate is silent about the top of the compression end is set with a spherical surface. Use of a spherical surface at top end is old and well known in the art to contact the electronic device such as ball grid array of semiconductor device or pads of an printed circuit board during normal operation or testing operation. Sugiura et al. (hereafter Sugiura) at fig. 1-2 discloses the top of the compression end [11 of movable pin 10, ¶0044] is set with a spherical surface to make a good electrical contact. Sugiura also suggests use of different shape surfaces at ¶0055 to make an electrical contact. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the surface of Tate with spherical surface as taught by Sugiura, in order to obtain advantages that Sugiura have to offer. 
Regarding claim 7, modified Tate at fig. 3-4 discloses the high frequency pawl spring probe applied to 5G of claim 6, wherein:
the diameter of the upper end [16 of Tate] of the pressing part is larger than the diameter of the guide post [24], and the diameter of the lower end of the columnar compression end [portion below 16] is larger than the diameter of the guide post [24].
[fig. 3] with the pawl spring cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



June 16, 2021